DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On September 1, 2011, the court sent the parties an Order instructing Plaintiff to allow Defendant to inspect the property at issue in the above-entitled matter no later than 30 days from the date of its Order. The Order stated that failure to comply with the deadline set forth therein would result in dismissal of Plaintiff's appeal.
On October 5, 2011, Defendant's authorized representative, Lindsay Kandra, County Counsel, filed Defendant's Motion to Dismiss and Motion for Sanctions, stating that Plaintiff failed to comply with the court's Order.
As of this date, Plaintiff has not filed a response to Defendant's Motion to Dismiss and Motion for Sanctions. Plaintiff has filed no other communication with the court and Defendant. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed and Defendant's Motion to Dismiss and Motion for Sanctions is granted.
Dated this ___ day of October 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron October 18, 2011. The Court filed and entered this documenton October 18, 2011.
 *Page 1